Honorable E. G. Moselby
ClvLl District Attorney
Dallas, Texas
Dear Sir:                 Opinion No. 0:1939
                          Rs: (1) MZnner bf assignment
                               bfthe Sti~teof Texa‘sof
                               Fts ~Xtit@es$In *opert;j
                               p2@w~ed by It at 'a'-t%z
                              '88le:durlng-'thdtire, year
                                eriod dr'rdmiiptioiii
                               P2):,
                                   In"th& &tie'-tifrijr
                               demptlbii~ould*th&"S$aW
                               of Tqx+ ~br itzg~aijsignek
                               be e@iZlbd to the"25~‘&
                               5O$‘~reaemptl@i~jmnalty
                               provld@d,laSe.atlon,J2of
                               Arthle 7345bi
Eonorable E. G. Moseley, Page 2


          In reference to the.sale of property purchased
by a.tsxlng unit at-a tax sale, Sehtlon 9 of Artlicle7345b
of Vernod's Annotated Civil Statutes 1s applicable. Said
sectlou reads In part as follows:
          "Sec. 9. If the property be 'soldto-any
    taxlug unlt;‘whlch   la a party to the judgment
    under decree-of court ln'sald suit, the title
    to-said property shall-be bid In and held.by
    the taxing unit pii%ohablngsamefor the use
    and behefltof Itself ahd all other taxing units
    whloh.are parties-tothe suit aud-which have
    been adjudged In bald suit to have tax liens
    against such prt@erty,     pro ~jrata
                                        and-iiipro-'~ .'
    portLou tb"the'tiiuutof'the tax~lleus~in favor
    of daldrespbctlve taxiug units as eStabIlshi5d
    by the Judgment'lii    saId-'suit,and hosts andex-
    pijnsesshall"nottie"jjayablei~uhtil   sale by suxh' ~-
    tairlugunltab purchaslhg same, and such p.i+perty
    &hall not ti-sola    by the taxiilguiiit- pur~haslng
    atie--forless than the adjhdgea value thereof oli
    theamouikt of the jiidgments    against the property
    In said suit, whichever is lower, vithout the
    wiiltten~oobsent~ of all taxlug units irhlohId
    saZd Judgment ha& beedfound-to'have tax'lldus~
    against sukh property; and w2mu such'phoperty1s         y‘-
    abld.~byths taxing unit p~chkvlug same, the pro-
    ceeds thereof shall be recelved'bg it for ac-
    hountbf itself aiid.all~othti     said taxlug units
    adjddged'.Ln'dald  ault'~to  have a
    buch .~b*~~~; .a~dafte& paglng'.all tax ..cbstg
                                             lie% against
                                                   aiid
    &Qj&~s6‘j;Smia'Il:~&   d~st~lb~~dd‘~bng;:~~c~:t~lng
    *nit&:-0~ p&g:&$d jjis'~aIjo~tlbn~   to ,th@..aGijmt-
    61 th&lY:tti liens agaihdt.suchl'~operty'ad-do-
    tixbli3hed:*ihsaid-'juae;liieht.'-Coiiseht
                                             'ln:~'behal+.-
     lf -tl+St& +,Cj
                .iif
                  ‘Tex a-s’
                          und~r ”t~s”Sec tso ti’b f”th is
    Act may be glveuby the Couuty~TsxColledtti of
    the county In which the.propertyla located.
         vmovlded that If aale has hot won made
    by such purhhWlng taxlug unit before six'~months
    afteP the redetiptloh.perlodprovldbd‘lnSeatZon
    12-hereofhas bxpl?ed, It shall thbreaftefr be
    the duty of the Sheriff upon wrltteh request
    from any taxlug unit who has obtained a judg-
    ment In said suit, to sell~sald poperty at
    public outoxy to the highest bldder for cash
Honorable33.G. Moseley, Page 3


    at the principal entrance of the kourthoiise
    ln~the county wherein the land"libs, after
    giving notice oi~sale id the-itairn;sr
                                        noir
    presoribedfor sale of real.estate under
    execution. . .I'




          ThG Department ruled In Oplhlon No. ,950~
                                                  Writ-
ten byHonorablb‘Bruce W: Bryant, Assistant Attorney
G&ieral;~ad&ebbed t'~,'.Ron~abld'RS~bard'S.-Mo~ibj.'County
Attorney, Claude;~Texasjas follows Zn this-oonneotlonr
         ".(a)~It.isour .op1nzor*has ~a tazing unie
    purchaser bf lana at a3a.X sala q aj; before the
    periea of ridemptiel haSexpired, sell, hobvej
    or-assign at private sale its right to receive
    the redemption mono7 from the ownor, together
    wlththe title whioh vi11 vest upon failure to
    redeem vlthln the statutory period.
Honorable EL G. Moseley, Page 4


             'We answer your seoond question as follows:
           ?t Is our oplnlon that the right to~recelve
      the redemptionmoney should‘be conveyed-bya‘qult-
      claim‘dedd'tothe land.cohtaihl.&$anasslgtirddut
      clause by which the~gra'itii"ls  s~~dif~calfj~'asbigned
      the righWto"oolle‘ctthe'meri&iy‘fi%s'~the owuer"and~
      td'issue tb‘hiBa'reoelpt for thi3-saiWL'The-statute
      aoss not pPovl.dethat'the burchaser shall execute
      suoh~a'recelptbut the~ovfier'wehld~have'the  right
      tb dbmana and.receive’~som~~ evldenoe in iirltlng~thiit
      he'had redeemed his land tithln the tlme aad manner
      provided by law.
           "We answer your third and last questibn by
      saySngthat the sheriff‘hbs~nethingwhatever tb~do
      with any"k@d oia'Y@rivate~-sdle”whother  isad&be-
      foi%.,orafter the~.period~of~~iedeaptionhas ex:
      pirid;: Sales made bj‘thi sheriff weuld not be
      private, but pub110 sales."
          you are'therefore'advlbedthittin aooordanae
irlththe"epinlohabovd'quoted-the.Stateof Texas'may as-
sign-a sell Its right ana the right of'the other taxing
iinltbin.'thepropertj~hnderprovisions and conditlbns
abovd‘stated';.'As'~tated'ln~this'pia~oplnion,tliias-
signment or sale should be made by a qultolalm deed.
            You-also'ask‘vhatperson 1s toixeoute the
d&e& W-N tg iSt&ce &lls‘~p~~$&~y               ehitih ‘ItiT ha$.’pk-
chiidea iit, ii t.-&iii.fbred165*6 .ijaly,   .I& &fji~l*:3345~:ijf
VOl'nb;iiJa"Adii'dtBfda
                    C~vll~StatuCesthe 1igTsfatiiri~hXs
failed-to ltidl0ate who 'shallhave tM authorr%y to-'eie-
cutebuch~deia. In.all pFobabl.lltyths:   g&Ural 'ststiites
on tbe~~bonveya.ncis
                  bf property by the State which lf2ias
purchased at an execution  sale will apply. Said statutes
read as follows:
           !‘Art. 4401. If any property shall be sold
      by vlrtue of any exeoutlon,  order or sale Issued
      upon any-judgment In favor of the State-or sale
      w virtue of 'any deed of trubt-,-exoept‘ exicutions
      lsbubd~upon~judgisents in bases ef scire faclas -
      the agent representingthe State-by an‘dwiththe
      aiivioeand consent-of the Attorney..General    1s
      herbbyauthorised'~and requiredto attend such
      sales and bid on and buy~ldfdjr'the~St;atd~sald
      property when It shall be deemed proper   to
Honorable E. 0. Moseley, Page 5


     protbot the interest of the State .lnthe
     collection of i~uoh'judgiaent
                                 and d&bt. -His
     bld.bhall nbt exoeed the iituount
                                     netiessriry
     to's&tlsi?ys%la judgment'and debt and all
     costs due thereon. (Acts 187g,-S.S.,pp.:
     g-10; 0.L. vbl. 9, p. 41, as amended Aots
     1927, 40th Leg., p. 361, oh. 243, 0 1.)"
          “Art. 4402. In kll ca'sas'where prbpetitg
     l&so $ui%hina&d by thi,St%tii,thh'ofTIc& dill-
     It@ tti s&ineshall‘ekoohte~and‘dtillireF't6
                                               the-~
     State a deed~tb the-same; subh*&s Is prescribed
     for individualsIn similar oases."
           “Art.   4403. The agoht'or 'attorherol the
    State'bujring    for the~St&d shch @%perty~tit
    iw&h~salbi!shall be~authbri.zb&~.w:ana           Mth tli6
    iidiiitie&&o&niinsdnt-   oitliii"A~eOrnij.~neral;      tit
    a-iiytlma t0 Sill u+'Nhbrtiiibi,~iYls~tisb.cff      B&id
    @rope&y ijo~plrhha*ed        In the mantir“iicqiiirija
    &iiid-upbfl  siibli-'teii%iib
                              aiid;oondlt16iWash& Cay
    c3d~m'iie~t   'adrentagebu~"t'd-t~“StBtY.      "of sbld
    oi .aiirimea
          __        or- roti’a @*at**    aictitit  thah lb
    tieoessary    to pa~~ofY th4 aWi.intiNi:-uptin'tW
    ju@iniiit~'oli  aebt';ana'~alI    '~os~t;'acc~nea'-ttiereon,
    t&~'ichlfiirideri-'bhall  be paialntb th@Stbt& .~-:‘-
    Tx%aaii@ 'tb‘.tlm    credit of ‘ehe.gehei%lpeirehue.
    Wlih ‘such- bKlWis      made.,; .the.Attorh&jr'Geheral
    shall; lh'tliename'~oT'~the~'Statb;bx6o~tid-hna
    deliiierto.tha &iurOhaiajCr      'adeW.of 6MiWej~bioe
    to-said '$+%o@@rtj,     Whliihd&;sd-iihi811   vidt 811
    tlii$'-PIghtis-&ad tltle tb-the aaiii,     iritti pur-
    ohtiaer'thtirdijdli-   (1D:seo; '3,~.&s    aiaetidedActs
    1927, 40th Leg., p. 361, oh. 243! 6 1."
           It 1s.our oblnion, therefoi?e, that‘undir-ahthor-
it? of'the above-qu&ed:artlble‘s;
               . ._                Wm   Attorhej (Fenera
shall~6Xeoute and diilivkti th&dkods-of oonirbjanoe to
pro@rt;l puWhabed atid.  sold as-aboiiedlsouss;d;diYour
attentl.onla al&o oitllbdto the ~~tloa'or"Sectlon 9 of
Artiole 7345b, suprs. whloh roadwas follows:
           ".
             . . . Consent lb behalf of 'theState
     OP Texas utider‘thls  Section of thla Aot may
     be given by the Cohnty T&x Collector hi the
     oounty In which the property Is located."
Honorable E: 0. Moseley, Page 6


          It Is.suggested that.possibly-the safest method.
OS conveyingthe property above discussed vould be by evl-
denoing the TajEColleotor'sbonsent by.having said indi:
vi&al join the Attorney General In the execution OS the
deed.
          In your'aeconaquestion you are o&cei%ed tith
whether or hot the State 'ofTexas br its-asslgnee'lsen-
titled to receive the redemption penkltitis'proirided
                                                    ln
Seotlbn‘12 OS Article 7345b in tioasi where the State-has
purohaaed property at a tax sale under Authority OS Seo-
tlon 8 of Article 7345b.
          Your attentlk l3calltd to Section 13 of
Article 7345b which reads as Soll6wa:
         sec. 13.  The grovislons OS this Act shall
    be Otiulatlvi,of hiid~ln"additlozi
                                     tiiall other
    rXght& atiaremidl.bbt6 irhiohan;s'
                                     taxZng"utiit.may




    btio&ht under'thl%Act dxdept ,&aherein-movldC&.
    Abts.1937, 45th Leg., p* 1494-a, oh. 506.” (Un-
    derlylng ours)
         Section 12 of Article 73’15b reads as Sollows:
         "Sec..12. In all.skits herctofofreor here-
    after filed to oolleot delinquenttaxes agalhst
    property; judgment in said &hit shall provide
    for lssuantiebS urlt bS possesslob wlthln'tuenty
    (203 says kiter the period-'ofFedemptloti~shisll
    have axplied to the iju.Voha'ser
                                  at Sotieblosurebale
    or hi'sasslgiia;but wheneveiiland lb sdla under
    Judgment In such a&It Sbr taxe(I,the oimij?of
    such propbrty; or'anjtitie
                             having Bn intareiCthiWe-
    in, or their heirs ai3#lgnsor legal'rbpresCntatlves,
    m&y; wlthln two (21 years'fWom the date bS suoh
    sale, have the right to redeem said property-on
    the~followlngbasis; to-wit: '(1) within the
    first year of the redemption period, upon the
    pajrmentof the amount bid for the propertjby
    the purchaser at such sale, inoludlng a One
Honorable E. G. Moseley, Page 7


     ($1.00)Dollar tax'deed rbobrdlng See and
     all taxes, pbnaltlks, intereN ahd coats
     thereMter paid therboti,plub twentj-five
     per cent 125s')of the aggricgatetotal; (2')
     wlthln the last ye&r of~the reileinptlon
     period, upon thd paymeht of th& amount bid
     ScWthe property'bythe purchaser 'iit such
     &la, Znoludlng inOne ($l.OO.)'Dbllatitax
     deed recotidlngSe& ana tilltaxeb, pentiltles,
     lntbrest an& costs thereafter p&Id thk%oh,
     plub fifty per oent (5M) of the aggregate
     total.
         "In~idditlonto redeemlti~direct Sr6m
    the pul-chinser
                  as afoPes&.id,redemptloc.mar
    alab be iaadetipohthe basis herelnabbve de-
    Slned, as Hoirldtidin Artioles 7284 and
    7285 of the Revised Civil Statutes of Texas
    OS 1925."
          Section'12;~lb its languag@, applies to all
"purchasers"-at tax i)ales,whibh geharar cl~sslSlcatlon
Gould Include the St&to of Texab; betiauseSection.'1of
Arttidlc73&5b-lncltiaes-
                       or.dbSlnes *taxiiigunits" as
ilii?~riiWig
          "the Sts;tLof Texas or any toa, city or
      In aaX'StB%e,-or &hy oorpbi%tltin'or
i%ihtg;                                     di&W35'-
o~g8n~ied-linda~-t~-liiirs
                         of the State with authority to
levy and ool-leot.taxea."
          Tha-afethod
                    ~ofre&npt~on'prWlded-in;'Seottbn
12, su&a, avuld apply to all tax ai.iitB'tiought
                                               UidsF
thb‘authorityof Artihle'~7345b.Thd rtidbmptioifm~~  be
made Srointliii
              purohabiw at the SFrst foreclosure sale
or his or Its assignee.
                      la Sbotl6n 9 of AFtiOh 7345b
          Thb~~Igiigutige
clearly ltidloates~'that'ti
                        "t&xii@ iinlt"is cl~sslSledas
a "purchaser"..Sald artlole reads In part aa Sollowsx
         “Sea. 9.  IS the pi-opertybe sold‘to
    any taxing ubltwhlbh is 6 pa& tFTiFG0’.
    juagmentfundei?deorbe~~bf~do~..i'n.baid suit,
    the tltle to &aid prdpertj'?elJ'.bhbids:;:
    and htld by the taxltq?unit PtWchaslW?
    . . .
          Bad the legislature Intended to make a separate
rule for the redemption of property Sron a taxing unit
Xonorable E. 0. Moseley, Page 8


which was the purchaser at the original S&etilosuresale,
Sectlbn 12 'suppawould have Included subh-bxemptlon.
Hoirevtr,the ltglslaturesaw fit tQ hake Ssctlon 12 atid
the penalty provisions*oVIded thei-elnapplylhg 1ndi.s;
crlislnatel~to 811 piwoha‘sersoi-their assignei,sat the
fbreclosure'sale: Bizcaiwiof Section.13 of-the Act;
Shctlon 12 would super'oedeany statute concbrning re-
demption which might be In conflict with the same.
          You are therefore advlbed th&t ih redebmlng
property from the State in a cabe wheri the‘Stat&'has‘
purchased property at a tax foreclosure'saleundo? the
authority of SectIons 8 and 9 oS'Article7345b, S'ectlon
12 61 'a&aid
           atitlcle' would apply, bnd the per'son'
                                                 sieWhg
to risdi?em
          the property   would hair&to pay thi,pentilties
of redbmptlon'prbvPdedin i%~iastiotlon.The-~%imeiiould
bi,ti?tie
        IS the r&d;smptibn  were made from an assignee or
vendee of the State in such a case.
                                Yours very truly
                           ATJ!ORNEYGENEIULOFTEXAS


                           B?          Billy GbldbH&
                                            Assistant
BG:ew/mjs
AP-WED   MAR 26,   1940
/s/ Gerald C. Mann                        APPROVED
                                           Opinibn
ATTORNJIYGENERALCIFTEXAS                 Committee
                                         By BWB
                                           Chaimnan